Maoearlane, . J.
This is a suit in ejectment to recover the possession of a lot in Ash Grove, on which stands the Ash Grove Baptist church meeting house.
*9The suit is prosecuted by plaintiffs, who claim to be the trustees of said church, against the defendants, who are the trustees elected by a majority of the members of the church.
The church is an unincorporated religious body of the Baptist denomination, composed of about seventy members. In 1874 the lot in question was conveyed to the trustees of said church in trust to be “used, kept, maintained and disposed of as a place of divine worship for the use of the Ash Grove Baptist church, in the county of Greene, and state of Missouri, while said ' church shall be governed by the rules, usages and faith of the Missionary Baptist churches of the state of Missouri.”
It seems that a preacher of the name of Carter was ■employed by the congregation as pastor, who held to and taught some doctrines which a small minority of the congregation believed to be contrary to the faith and teachings of the Baptist churches in Missouri. One of those was plaintiff Turpin, who was one of the trustees of the church. He absented himself from the services of the church and otherwise failed in his church duties, as was thought by a majority of the members, and was therefor expelled from the church and a trustee was appointed in his place.
Afterward said plaintiff Turpin and eight members of the Ash Grove church held a meeting and appointed1 the three plaintiffs trustees, who now claim the right to control the church property. Defendants, as trustees of the regular organization, deny plaintiffs’ right.
It is stated in the answer that two of the plaintiffs had withdrawn from the suit, but no proof of the fact was offered.
Each Baptist church is independent of any other, and its officers are elected and its affairs are governed by the will of the majority. The faith and doctrines *10of the churches are, however, as well defined as those of any other ecclesiastical body. While each church has no supervising head, the several churches are organized into associations, which are advisory on all questions of faith, doctrines and discipline. The orthodoxy of Carter was referred to the association of churches of Greene county, and that body, after investigation, found him to be “heterodox in his teachings,” and recommended that he be “deposed from the gospel ministry and excluded from the fellowship of our churches.”
Evidence was offered by plaintiffs tending to prove that a majority of the members of the church believed and taught on these questions as did Mr. Carter, and refused to accede to the advice of the association. This evidence the court rejected.
At the conclusion of the evidence offered by plaintiffs the court directed a verdict for defendants, and from a judgment thereon plaintiffs appeal.
No rules or usages of the Baptist denomination of Christians, so far as appears from this record, authorize a small minority of the members to hold a private meeting and elect officers and trustees, and thereby take possession of the church property, and assume the spiritual and temporal control of the affairs of the church society. Such a practice, if approved, would encourage factional dissension and quarrels in church congregations, which would be intolerable to the communities, and destructive to religious influences and to church government and discipline.
The congregation of the Ash Grove church, under the government and usages of the Baptist denomination, had the sole power to appoint its trustees and the legal title to the property is vested in those regularly appointed, and can not be divested by the vote of a small minority acting independently though they may *11alone of the membership truly represent and' be governed by the “rules, usages and faith of the missionary Baptist churches of the state of Missouri.”
Plaintiffs do not, therefore, hold the legal title to the property sued for, and can not recover the possession by the legal action of ejectment, though the church may not now be governed by,the “rules, usages and faith of the Baptist churches in Missouri,” and though the property may thus be divested froffi the trusts impressed upon it under the grant.
We do not deem it necessary to consider other questions so ably discussed on this appeal, but hold with the learned circuit judge that plaintiffs are not entitled to recover the property in this action.
The judgment is affirmed.
All concur.